Citation Nr: 1818153	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to January 1967, from January 1969 to October 1978, and from January 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the appeal, jurisdiction was transferred to the Detroit, Michigan, RO.

In November 2016, the Board remanded the issues of entitlement to service connection for degenerative disc disease of the cervical and lumbar spine, and entitlement to a rating in excess of 20 percent for gout.  Subsequently, a March 2017 rating decision granted service connection for degenerative disc disease of the cervical and lumbar spine.  Therefore, that issue is no longer before the Board.  

Additionally, the Veteran's claim for an increased evaluation for gout was granted in a December 2017 rating decision, as the Veteran's gout evaluation was increased from 20 percent to 40 percent.  However, because this rating constituted only a partial grant of the benefit sought, the claim of entitlement to an increased rating for gout remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

Lastly, the Veteran has appealed two additional issues to the Board: (1) service connection for sleep apnea and (2) osteoarthritis (formally rated as arthritis) in July 2016.  A 1-9 was received in August 2016 in which the Veteran elects a Board hearing in Washington DC.  The Veteran is still waiting for his hearing on those issues; therefore they are not before the Board at this time.  






FINDING OF FACT

The Veteran's gout has not shown to be manifested by weight loss and anemia productive of severe impairment of health or by severely incapacitating exacerbations occurring four or more times a year or over prolonged periods.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for gout has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gout is listed under Diagnostic Code 5017, which provides it to be rated under the criteria for rheumatoid arthritis under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Under this code, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; 60 percent for symptoms that are less than the criteria for a 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The Note to Diagnostic Code 5002 instructs that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher rating should be assigned.

The Veteran testified at a Board hearing in February 2013, during which he stated that his knees, ankles, heels, and thumbs are most affected by his service-connected gout.  He described experiencing flare-ups anywhere from five to 15 times per year.  

The Veteran underwent a VA examination in December 2013, during which he reported consistent flare-ups of gout in the ankles, knees, hips, hands, and nose, and arthritis in all major joints.  His condition required continuous medication.  The examiner noted that the Veteran did not have weight loss or anemia due to his condition.  Examination revealed decreased range of motion in his left hip and left knee, but the Veteran was able to move all joints.  The Veteran reported not having any incapacitating episodes as a result of his condition.  X-rays of the Veteran's hips and ankles were normal.

The Veteran underwent another VA examination in January 2017, during which the examiner noted diagnoses of gout and degenerative arthritis of the hands and fingers.  The Veteran reported throbbing pain and a warm, hot feeling in his hands, fingers and thumbs.  The condition requires daily medication.  The examiner noted that Veteran has not lost weight or experienced anemia due to the condition.  The Veteran described joint pain in the bilateral hand/fingers and feet/toes, specifically a warm and hot feeling and throbbing pain in the involved joints.  He also described a limitation of joint movement as a result of the condition.  The Veteran indicated that the condition did not cause him any incapacitating episodes or definite impairment of health.  X-rays revealed mild to moderate osteoarthritis of the hands.  The examiner noted the Veteran's thumbs felt warmer than the fingers and hand, and that the Veteran pulled away when the examiner touched the metacarpophalangeal (MCP) joint of the Veteran's thumbs.  The examiner opined that it is at least as likely as not that the Veteran's gout affects the MCP joint of his thumbs, and that his arthritis affects his hand joints.  Further, the examiner opined that it is at least as likely as not that the Veteran's great toes are affected by gout.  The examiner stated that the "symptoms of gout include pain, a swollen, stiff joint that is hot, red, and very tender, limited range of motion, and lingering discomfort."  

After a Board remand, the January 2017 VA examiner issued an addendum opinion, during which she concluded that the Veteran's gout was at least as likely as not an active process that becomes dormant when a flare-up is not occurring.  She further opined that the Veteran's hands and fingers, in addition to his thumbs, and feet and toes, outside his big toes, are at least as likely as not are affected by chronic residuals of gout.  Per a phone conversation with the Veteran, the examiner opined that the Veteran experiences roughly 10 moderate to severe flare-ups per year, with three to four being increased in severity.  During flare-ups, the Veteran was noted to have difficulty with ambulation, but there is no evidence that he experienced any incapacitation during flare-ups.

Based upon the foregoing, the Board finds that a 40 percent rating is warranted under Diagnostic Code 5002, as the record in this case more nearly approximates symptom combinations productive of definite impairment of health objectively supported by examination findings.  The Board finds that an evaluation in excess of 40 percent is not warranted, as there is no medical evidence of record indicating that the Veteran has experienced anemia or weight loss as a result of his condition.  The Board recognizes that the medical evidence documents regular flare-ups of the Veteran's gout; however, these flare-ups have not been found to be severely incapacitating exacerbations, which is the criteria for a higher rating.

The Board has considered evaluation of the problems associated with gout separately based on each body part.  However, this would not provide the Veteran additional compensation.  Simply stated, if we did not take into consideration all of the Veteran's problems with gout in this evaluation, there would be no basis for this evaluation.  We cannot use the same problem to provide the Veteran different evaluations. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the Veteran's gout; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In sum, the lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the Veteran's pertinent symptoms.

The Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for gout; thus, the benefit of the doubt doctrine is not applicable and the claim for a higher rating must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

A rating in excess of 40 percent for gout is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


